DETAILED ACTION

Remarks
Claims 1-2, 4-9, 11-16, and 18-24 have been examined and rejected. This Office action is responsive to the amendment filed on 01/31/2022, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14, 15, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (US 20110205182 A1, published 08/25/2011), hereinafter Miyazawa, in view of Phillips (US 20150113435 A1, published 04/23/2015) in further view of Zhang (US 20110302518 A1, published 12/08/2011).

	Regarding claim 1, Miyazawa teaches the claim comprising:
An electronic device, comprising: a touch-sensitive display; one or more processors; a memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for (Miyazawa Figs. 1-12; [0046], the information processing device 100 according to the present embodiment includes a central processing unit (CPU) 101, a random access memory (RAM) 102, and a non-volatile memory 103; [0047], RAM 102 temporarily stores programs used for execution of the CPU 10; [0021], the computer program is stored in a storage device included in the computer, and it is read and executed by a CPU included in the computer, thereby causing the computer to function as the information processing device described above; [0052], the input display unit 110 is a functional unit for displaying information and inputting information, and includes a position detection unit 112 and a display unit 114; the position detection unit 112 corresponds to the touch sensor 105 of FIG. 2):
displaying a user interface corresponding to a messaging application, wherein displaying the user interface includes concurrent display of (Miyazawa Figs. 1-12; [0060], FIG. 4 shows a process of producing an electronic mail; [0100], a user can input characters to the destination input area 302, the subject input area 304, and the text input area 306 by manipulating the software keyboard 310, as shown in FIG. 4):
a first affordance and a second affordance that corresponds to a predetermined string of one or more characters (Miyazawa Figs. 1-12; [0100], a user can input characters to the destination input area 302, the subject input area 304, and the text input area 306 by manipulating the software keyboard 310, as shown in FIG. 4; [0062], when characters are input using such a software keyboard 310, the characters to be input are input one by one or a prediction conversion candidate predicted from previously input characters is selected to input a ;
displaying the respective keyboard and a text entry interface, the text entry interface comprising a character insertion point (Miyazawa Figs. 1-12; [0100], a user can input characters to the destination input area 302, the subject input area 304, and the text input area 306 by manipulating the software keyboard 310, as shown in FIG. 4; [0061], characters such as letters are arranged on the software keyboard 310, as shown in FIG. 4; [0067], when the character is selected, the input processing unit 140 displays the selected character on the display unit 114 to update displayed content);
detecting a touch user input at a first location on the touch-sensitive display, the first location associated with the respective keyboard and corresponding to a first character (Miyazawa Figs. 1-12; [0101], the user moves the finger F to a key corresponding to a character input from the software keyboard 310 and presses the key in a state in which the finger F is in a contact state; [0102], the detection results are input from the position detection unit 212 and the pressure detection unit 214; the state judgment unit 220 judges whether the finger F is in contact with the manipulation surface (step S200));
in response to detecting the touch user input at the first location corresponding to the first character, displaying a preview of the first character on the touch-sensitive display (Miyazawa Figs. 1-12; [0088], three input states judged by the information processing device 200 are defined as shown in FIG. 10; a state in which the finger F contacts the surface of the touch panel 20, but pressing force to press the touch panel 20 is equal to or smaller than a given value is defined as a first state; a state in which the finger F contacts the surface of the touch panel 20 and the pressing force to press the touch panel 20 is greater than the given value is defined as a second state; [0100], in the software keyboard 310 according to the present embodiment, when the finger F contacts the key, the key is displayed to protrude ;
while continuing to detect the touch user input and displaying the preview of the first character: detecting a first gesture on the touch-sensitive display; in response to detecting the first gesture, displaying the first character at the character insertion point on the touch-sensitive display (Miyazawa Figs. 1-12; [0088], three input states judged by the information processing device 200 are defined as shown in FIG. 10; a state in which the finger F contacts the surface of the touch panel 20 and the pressing force to press the touch panel 20 is greater than the given value is defined as a second state; [0089], the user can switch the input manipulation by contacting the finger F with the surface of the touch panel 20 or changing pressing force to press the surface; [0103], finger F is in contact with the manipulation surface is displayed (step S202); a key of the software keyboard 310 with which the finger F is in contact is displayed to protrude toward the finger tip of the finger F (see Fig. 4); [0104], further, the state judgment unit 220 judges whether the finger F is pressing the manipulation surface with pressing force above the given threshold pressure (step S204); when the detection result is above the pressure threshold, the state judgment unit 220 judges that the finger F is pressing the manipulation surface above the pressure threshold (the second state), and executes a pressing input command (step S206); [0105], when the finger F has pressed the manipulation surface above the given pressure threshold, a character of a key that the finger F is pressing is selected; when the character is selected, the input processing unit 240 displays the selected character on the display unit 216 and updates displayed content (step S208); [0100], a user can input characters to the destination input area 302, the subject input area 304, and the text input area 306 by ;
determining that the touch user input is no longer detected on the touch-sensitive display; and in accordance with a determination that the touch user input is no longer detected, displaying a whitespace at the character insertion point on the touch-sensitive display (Miyazawa Figs. 1-12; [0088], three input states judged by the information processing device 200 are defined as shown in FIG. 10; a state in which the finger F is in the release state is defined as a standby state; [0107], when the finger F is changed from the input state (the first state or the second state) to the standby state (release state), the space input manipulation is executed; [0108], thus, the input processing unit 240 executes a release input command, which is an instruction for executing the input manipulation when the finger F has come into the release state (step S214) and inputs the space to the input area of the display unit 216 (step S208); [0109], in the example shown in FIG. 4, when a sentence is input to the text input area 306, the key of the software keyboard 310 is pressed by the finger F with force above the pressure threshold to select a character to be input; when a character string "This" is input and then the space is input, the space can be input without selecting the space key by releasing the finger F from the manipulation surface to be in the release state; the finger F contacts a key of a character to be input next and the character is input subsequent to the space; the space input manipulation corresponds to the operation to change the finger F from the input state to the standby state)
However, Miyazawa fails to expressly disclose displaying a user interface corresponding to a messaging application, wherein displaying the user interface includes concurrent display of: a first affordance configured to display a respective keyboard, and a second affordance that corresponds to a predetermined string of one or more characters; wherein displaying the user interface does not include displaying a keyboard with the concurrent display of the first affordance and the second affordance; in response to detecting a first user input selecting the 
displaying a user interface corresponding to a messaging application, wherein displaying the user interface includes concurrent display of: a first affordance configured to display a respective keyboard, and a second affordance that corresponds to a predetermined string of one or more characters; wherein displaying the user interface does not include displaying a keyboard with the concurrent display of the first affordance and the second affordance; in response to detecting a first user input selecting the first affordance, displaying the respective keyboard and a text entry interface, wherein the keyboard was not displayed prior to detecting the first user input (Phillips Figs. 1-12; [0045], the system 100 includes one or more automated response modules 104, which interpret a received text-based message and display an appropriate set of automated responses; parsing a textual message to determine whether the message includes a question, determining a question type for the question, and presenting a response interface that includes a plurality of selectable responses associated with the question type; [0054], a question determination module 204 configured to determine a question type for the question identified in the message by the message parsing module 202; the question type, in certain embodiments, includes, but is not limited to, yes/no questions, date/time questions, location questions, contact questions, quantity questions, and/or the like; a yes/no question is a question that can be answered with a "yes" or "no" response; [0059], the automated response module 104 includes a response presentation module 206 configured to present a response interface comprising a plurality of selectable responses to a question; the response presentation module 206 may present an interface that includes one or more interactive buttons; the response presentation module 206 presents selectable responses that are associated with the determined question type; the plurality of selectable responses includes one or more user-defined or user-configured responses for a particular question type; [0060], the response 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated displaying a user interface corresponding to a messaging application, wherein displaying the user interface includes concurrent display of: a first affordance configured to display a respective keyboard, and a second affordance that corresponds to a predetermined string of one or more characters; wherein displaying the user interface does not include displaying a keyboard with the concurrent display of the first affordance and the second affordance; in response to detecting a first user input selecting the first affordance, displaying the respective keyboard and a text entry interface, wherein the keyboard was not displayed prior to detecting the first user input as suggested in Phillips into Miyazawa.  Doing so would be desirable because text messaging or chatting, in general, allows people to send brief, electronic messages (see Phillips [0004]). It can be tedious, however, to type out a response to a question received by text message or chat, especially if the response requires excessive typing. Moreover, it can be dangerous to respond to a received message while doing other activities, such as driving, walking, biking, etc. Thus, it may be beneficial to provide an automated response interface where a user can quickly respond using a one-touch response (see Phillips [0005]).  From the foregoing discussion, it should be apparent that a need exists for apparatuses, systems, methods, and computer program products for an automated messaging response. Beneficially, such apparatuses, systems, methods, and computer program products may allow a user to quickly provide a response to a received text or chat message without excessive typing to construct the response (see Phillips [0006]).  A user interacts with one or more of the selectable responses presented by the response presentation module 206 by using a one-touch or one-click response, which provides a user an easy and quick way to respond to a text message without requiring excessive typing or interaction with 
However, Miyazawa in view of Phillips fails to expressly disclose while continuing to detect the touch user input and displaying the preview of the first character: detecting a first swipe gesture on the touch-sensitive display; in response to detecting the first swipe gesture, displaying the first character at the character insertion point on the touch-sensitive display.  In the same field of endeavor, Zhang teaches:
while continuing to detect the touch user input and displaying the preview of the first character: detecting a first swipe gesture on the touch-sensitive display; in response to detecting the first swipe gesture, displaying the first character at the character insertion point on the touch-sensitive display (Zhang Figs. 1-9; [0027], application 4A is a email application, it may invoke execution of graphical keyboard application 6 to allow a user to enter or type in email text, which may be displayed within graphical character areas 5 (e.g., an email text area) and also provided to application 4A as input; [0029], input received via graphical keyboard application 6 (e.g., from user input via graphical keyboard 8A) may be used to provide display output to graphical character areas 5; [0032], computing device 2 may receive, via a user interface (e.g., touchscreen), initial user input specifying a selection of a key 18 from the plurality of keys of graphical keyboard 8A; the initial user input may include an initiation of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated while continuing to detect the touch user input and displaying the preview of the first character: detecting a first swipe gesture on the touch-

Regarding claim 8, claim 8 contains substantially similar limitations to those found in claim 1, the only difference being A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device with a touch-sensitive display, cause the device to (Miyazawa Figs. 1-12; [0002], the present invention relates to an information processing device, an information processing method, and a computer-readable 

Regarding claim 15, claim 15 contains substantially similar limitations to those found in claim 1, the only difference being A method, comprising (Miyazawa Figs. 1-12; [0002], the present invention relates to an information processing device, an information processing method, and a computer-readable recording medium).  Consequently, claim 15 is rejected for the same reasons.

Regarding claim 7, Miyazawa in view of Phillips in further view of Zhang teaches all the limitations of claim 1, further comprising:
wherein alphabet characters of the respective keyboard are arranged in a QWERTY configuration (Miyazawa Figs. 1-12; [0061], characters such as letters are arranged on the software keyboard 310, as shown in FIG. 4; [0100], a user can input characters to the destination input area 302, the subject input area 304, and the text input area 306 by manipulating the software keyboard 310, as shown in FIG. 4 (QWERTY configuration shown))

Regarding claims 14 and 21, claims 14 and 21 contain substantially similar limitations to those found in claim 7.  Consequently, claims 14 and 21 are rejected for the same reasons.

Regarding claim 22, Miyazawa in view of Phillips in further view of Zhang teaches all the limitations of claim 1.  Phillips further teaches:
the second affordance corresponds to a first predetermined word; and the displaying the user interface further includes concurrent display of a third affordance that corresponds to a second predetermined word (Phillips Figs. 1-12; [0054], a question determination module 204 configured to determine a question type for the question identified in the message by the message parsing module 202; the question type, in certain embodiments, includes, but is not limited to, yes/no questions, date/time questions, location questions, contact questions, quantity questions, and/or the like; a yes/no question is a question that can be answered with a "yes" or "no" response; [0060], the response presentation module 206 presents an interface that includes a "yes" response and a "no" response associated with a yes/no question; [0072], in the depicted embodiment 500, similar to FIG. 4, a text message 504 is received and displayed on an information handling device 502, e.g., a smart phone; the question determination module 204 determines the question type is a yes/no question by identifying the keyword "Can" 508; [0073], in response to the question determination module 204 determining the question type, the response presentation module 206 presents a response interface that includes a plurality of selectable responses associated with the question type; the response presentation module 206 presents a pair of yes/no buttons 510 on the "Yes/No" tab 512; alternatively, the user may enter a custom response on the "Keyboard" tab 514; [0084], as depicted in FIG. 10, the response presentation module 206 presents a response interface 1010a associated with the first yes/no question; the interface is located on a "Yes/No" tab 1012a of a tabbed interface; a "Keyboard" tab 1014, which presents a virtual keyboard or other default input method associated with the information handling device 102, is also an element of the tabbed interface; [0091], the user desires to append a custom message, a default display module 306 presents 1218 the default response interface associated with the information handling device 102; see also Figs. 4-10 for second and third affordances)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated displaying the second affordance corresponds to a 

Regarding claims 23 and 24, claims 23 and 24 contain substantially similar limitations to those found in claim 22.  Consequently, claims 23 and 24 are rejected for the same reasons.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa in view of Phillips in further view of Zhang in further view of Stallings (US 20100156807 A1, published 06/24/2010), hereinafter Stallings.

	Regarding claim 9, Miyazawa in view of Phillips in further view of Zhang teaches all the limitations of claim 8, further comprising:
while continuing to detect the touch user input on the touch-sensitive display: detect movement of the touch user input from the first location to a second location on the touch-sensitive display and with a second characteristic intensity, the second location associated with the respective keyboard and corresponding to a second character; in response to detecting the touch user input at the second location corresponding to the second character, display a preview of the second character on the touch- sensitive display; while continuing to detect the touch user input and displaying the preview of the character: detect a second gesture on the touch-sensitive display; and in response to detecting the second gesture, display the second character at the character insertion point on the touch-sensitive display (Miyazawa Figs. 1-12; [0100], a user can input characters to the destination input area 302, the subject input area 304, and the text input area 306 by manipulating the software keyboard 310, as shown in FIG. 4 (as shown in Fig. 4, multiple characters are previewed and selected in the first two steps, prior to separating the finger in the third step); in the software keyboard 310 according to the present embodiment, when the finger F contacts the key, the key is displayed to protrude toward the finger tip of the finger F, as in the first embodiment; [0105], when the finger F has pressed the manipulation surface above the given pressure threshold, a character of a key that the finger F 
Zhang further teaches:
detect a second swipe gesture on the touch-sensitive display; and in response to detecting the second swipe gesture, display the second character at the character insertion point on the touch-sensitive display (Zhang Figs. 1-9; [0027], application 4A is a email application, it may invoke execution of graphical keyboard application 6 to allow a user to enter or type in email text, which may be displayed within graphical character areas 5 (e.g., an email text area) and also provided to application 4A as input; [0029], input received via graphical keyboard application 6 (e.g., from user input via graphical keyboard 8A) may be used to provide display output to graphical character areas 5; [0032], computing device 2 may receive, via a user interface (e.g., touchscreen), initial user input specifying a selection of a key 18 from the plurality of keys of graphical keyboard 8A; the initial user input may include an initiation of contact via pressing or touching a touchscreen of computing device 2 to select key 18 of graphical keyboard 8A; the selected key is associated with a character in the group of characters; in the example of FIG. 1, the selected key is associated with the lower-case letter "g."; [0033], computing device 2 may display, via the user interface, a plurality of alternate characters in response to receiving the initial user input; the alternate characters "G", " ", and "*" 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated detect a second swipe gesture on the touch-sensitive display; and in response to detecting the second swipe gesture, display the second character at the character insertion point on the touch-sensitive display as suggested in Zhang into Miyazawa in view of Phillips.  Doing so would be desirable because these techniques attempt to simplify the input of alternate characters in a simple and natural way. Rather than requiring the use of mode keys (e.g., "shift" key, "ctrl" key, "alt" key), which may be difficult for users to input on smaller mobile devices, the techniques may provide for the recognition of user-initiated motion input to select alternate characters (see Zhang [0005]).  The techniques of this disclosure may provide one or more advantages. For example, certain techniques may allow a user to select alternate characters (e.g., capital letters, symbols) using one or more movements/gestures and to reduce the number of keys that are pressed or selected during character entry. The user may not need to utilize various mode keys (e.g., "shift" key, "ctrl" key, "alt" key) or switch between different displayed graphical keyboards in order to select certain 
However, Miyazawa in view of Phillips in further view of Zhang fails to expressly disclose while continuing to detect the touch user input on the touch-sensitive display: detect movement of the touch user input from the first location to a second location on the touch-sensitive display and with a second characteristic intensity, the second location associated with the respective keyboard and corresponding to a second character and while continuing to detect the touch user input and displaying the preview of the first character.  In the same field of endeavor, Stallings teaches:
while continuing to detect the touch user input on the touch-sensitive display: detect movement of the touch user input from the first location to a second location on the touch-sensitive display and with a second characteristic intensity, the second location associated with the respective keyboard and corresponding to a second character; while continuing to detect the touch user input and displaying the preview of the first character (Stallings Figs. 1-10; [0032], device 100 may calculate a location of display 120 (e.g., the touch screen) associated with the detected finger/stylus 340, may enlarge one of non-scaled keys 320 (e.g., an enlarged key 350) associated with the location, and may display enlarged key 350 on display 120; as shown in FIG. 3B, since finger/stylus 340 is provided over the "I" key, device 100 may enlarge the "I" key and may display the enlarged "I" key; finger/stylus 340 provides pressure on (i.e., contacts) display 120, in one implementation, display 120 may sense a magnitude of the applied pressure; [0033], as further shown in FIG. 3B, device 100 may partially enlarge one or more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated while continuing to detect the touch user input on the touch-sensitive display: detect movement of the touch user input from the first location to a second location on the touch-sensitive display and with a second characteristic intensity, the second location associated with the respective keyboard and corresponding to a second character and while continuing to detect the touch user input and displaying the preview of the first character into Miyazawa in view of Phillips in further view of Zhang.  Doing so would be desirable because the size of a touch screen may be limited due to the size of the device containing the touch screen. Smaller touch screens may display the keyboard or keypad with small keys arranged in close proximity to one another. The closely-arranged, small keys may be difficult to manipulate by the user. For example, the user's finger (e.g., which may be larger than such keys) may accidently select keys adjacent to a desired key, which may cause incorrect input to the device (see Stallings [0001]).  Non-scaled keys 320 may be small and arranged in close proximity to one another, which may make non-scaled keys 320 difficult to manipulate with 

Regarding claims 2 and 16, claims 2 and 16 contain substantially similar limitations to those found in claim 9.  Consequently, claims 2 and 16 are rejected for the same reasons.

Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa in view of Phillips in further view of Zhang in further view of Bachmann (US 20020180797 A1, published 12/05/2002).

Regarding claim 4, Miyazawa in view of Phillips in further view of Zhang teaches all the limitations of claim 1, further comprising:
subsequent to determining that the touch user input is no longer detected, detecting a second touch user input at a second location on the touch-sensitive display, the second location associated with the respective keyboard; and displaying a whitespace at the character insertion point on the touch-sensitive display (Miyazawa Figs. 1-12; [0088], three input states judged by the information processing device 200 are defined as shown in FIG. 10; a state in which the finger F is in the release state is defined as a standby state; [0107], when the finger F is changed from the input state (the first state or the second state) to the standby state (release state), the space input manipulation is executed; [0108], thus, the input processing unit 240 executes a release input command, which is an instruction for executing the input manipulation when the finger F has come into the release state (step S214) and inputs the space to the input area of the display unit 216 (step S208); [0109], in the example shown in FIG. 4, when a sentence is input to the text input area 306, the key of the software keyboard 310 is pressed by the finger F with force above the pressure threshold to select a character to be input; when a 
 	However, Miyazawa in view of Phillips in further view of Zhang fails to expressly disclose in response to detecting the second touch user input, displaying a whitespace at the character insertion point on the touch-sensitive display.  In the same field of endeavor, Bachmann teaches:
in response to detecting the second touch user input, displaying a whitespace at the character insertion point on the touch-sensitive display (Bachmann Figs. 1-27; [0001], the present invention describes a method for a high speed writing system with menu selection by pen and touch screen (see [0034-0037], Figs. 23-24); [0057], entering section 16 and text section 17 are relocatable and of variable size; they are arranged on the touch screen in the usual window technique; see Fig. 4 “If stroke direction ‘left-up’ is executed as last movement of a stroke or immediately following touching the vowel key, a space is generated” (a second touch user input at a second location, see discussion of Fig. 13 and [0137-0139] below); [0046], double Tap: Setting down, lifting off,and setting down again on the same key (within a short time interval) and lifting the pen, or Setting down, lifting off, and setting down again on the same key (within a short time interval), carrying out any kind of pen movement and lifting the pen off (detecting a second touch user input at a second location; see discussion of Fig. 13 below); [0093], FIG. 6B shows entering by the pen starting on H key followed by strokes `right-down`, then `left-up`; this sequence will generate and display, the word `he ` followed by a space, in the text section; [0096], FIG. 8 shows a chart with double tap shortcuts (see [0046]); all pen movements belonging to this chart are carried out starting with Double Tap from the vowel key (second touch at a second location); [0102], Double Tap on the vowel key followed by Double ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated in response to detecting the second touch user input, displaying a whitespace at the character insertion point on the touch-sensitive display as suggested in Bachmann into Miyazawa in view of Phillips in further view of Zhang.  Doing so would be desirable because the present invention has the advantage over all other known text entering systems and can take their place (see Bachmann [0232]).  Due to application of eight stroke directions, Tap and Double Tap eliminates the need of keys for vowels, j, y, space, punctuation symbols and numerals. Only 40 to 50% of the keys of a QWERTY keyboard are needed and represented, making the key section very clear (small search zone), and only very short distances need to be travelled by the pen (see Bachmann [0227]).  This on-screen keyboard is especially suited for small monitors (watches, mobile phones, SMS, WAP) (see Bachmann [0231]).  Additionally, it would provide the system of Miyazawa with improved flexibility in determining desired user actions, thereby increasing ease of use and user satisfaction.

Regarding claims 11 and 18, claims 11 and 18 contain substantially similar limitations to those found in claim 4.  Consequently, claims 11 and 18 are rejected for the same reasons.

	Regarding claim 5, Miyazawa in view of Phillips in further view of Zhang teaches all the limitations of claim 1, further comprising:
determining that the touch user input is no longer detected at a first time; subsequent to determining that the touch user input is no longer detected, detecting a second touch user input at a second location on the touch-sensitive display at a second time, the second location associated with the respective keyboard; and displaying a whitespace at the character insertion point on the touch-sensitive display (Miyazawa Figs. 1-12; [0088], three input states judged by the information processing device 200 are defined as shown in FIG. 10; a state in which the finger F is in the release state is defined as a standby state; [0107], when the finger F is changed from the input state (the first state or the second state) to the standby state (release state), the space input manipulation is executed; [0108], thus, the input processing unit 240 executes a release input command, which is an instruction for executing the input manipulation when the finger F has come into the release state (step S214) and inputs the space to the input area of the display unit 216 (step S208); [0109], in the example shown in FIG. 4, when a sentence is input to the text input area 306, the key of the software keyboard 310 is pressed by the finger F with force above the pressure threshold to select a character to be input; when a character string "This" is input and then the space is input, the space can be input without selecting the space key by releasing the finger F from the manipulation surface to be in the release state; the finger F contacts a key of a character to be input next and the character is input subsequent to the space; the space input manipulation corresponds to the operation to change the finger F from the input state to the standby state)
 	However, Miyazawa in view of Phillips in further view of Zhang fails to expressly disclose in response to detecting the second touch user input and in accordance with a determination that the second time is within a predetermined period of time after the first time, displaying a 
in response to detecting the second touch user input and in accordance with a determination that the second time is within a predetermined period of time after the first time, displaying a whitespace at the character insertion point on the touch-sensitive display (Bachmann Figs. 1-27; [0001], the present invention describes a method for a high speed writing system with menu selection by pen and touch screen (see [0034-0037], Figs. 23-24); [0057], entering section 16 and text section 17 are relocatable and of variable size; they are arranged on the touch screen in the usual window technique; see Fig. 4 “If stroke direction ‘left-up’ is executed as last movement of a stroke or immediately following touching the vowel key, a space is generated” (immediate, detecting a second touch user input at a second location within short period of time, see discussion of Fig. 13 and [0137-0139] below); [0046], double Tap: Setting down, lifting off,and setting down again on the same key (within a short time interval) and lifting the pen, or Setting down, lifting off, and setting down again on the same key (within a short time interval), carrying out any kind of pen movement and lifting the pen off (detecting a second touch user input at a second location within short period of time, see discussion of Fig. 13 below); [0093], FIG. 6B shows entering by the pen starting on H key followed by strokes `right-down`, then `left-up`; this sequence will generate and display, the word `he ` followed by a space, in the text section; [0096], FIG. 8 shows a chart with double tap shortcuts (see [0046]); all pen movements belonging to this chart are carried out starting with Double Tap from the vowel key (second touch within a predetermined period of time); [0102], Double Tap on the vowel key followed by Double Tap on C key will generate the word `computer_`, followed by a space (see [0046], second touch within a predetermined period of time); [0127], FIG. 13 shows a flow chart for the entry module; [0137], Step 1303 verifies whether the pen has been lifted off; if the answer is `Yes`, step 1304 then carries out verification whether the pen was set down again within 0.3 seconds; subsequently, step 1306 verifies whether the pen has been lifted off; if ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated in response to detecting the second touch user input and in accordance with a determination that the second time is within a predetermined period of time after the first time, displaying a whitespace at the character insertion point on the touch-sensitive display as suggested in Bachmann into Miyazawa in view of Phillips in further view of Zhang.  Doing so would be desirable because the present invention has the advantage over all other known text entering systems and can take their place (see Bachmann [0232]).  Due to application of eight stroke directions, Tap and Double Tap eliminates the need of keys for vowels, j, y, space, punctuation symbols and numerals. Only 40 to 50% of the keys of a QWERTY keyboard are needed and represented, making the key section very clear (small search zone), and only very short distances need to be travelled by the pen (see Bachmann [0227]).  This on-screen keyboard is especially suited for small monitors (watches, mobile phones, SMS, WAP) (see Bachmann [0231]).  Additionally, it would provide the system of Miyazawa with improved flexibility in determining desired user actions, thereby increasing ease of use and user satisfaction.

Regarding claims 12 and 19, claims 12 and 19 contain substantially similar limitations to those found in claim 5.  Consequently, claims 12 and 19 are rejected for the same reasons.

s 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa in view of Phillips in further view of Zhang in further view of Kim (US 20100026640 A1, published 02/04/2010), hereinafter Kim.

Regarding claim 6, Miyazawa in view of Phillips in further view of Zhang teaches all the limitations of claim 1.  However, Miyazawa fails to expressly disclose wherein alphabet characters of the respective keyboard are arranged in alphabetical order.  In the same field of endeavor, Kim teaches:
wherein alphabet characters of the respective keyboard are arranged in alphabetical order (Kim Figs. 1-27; [0092], FIG. 7C illustrates that the user's hand touches the character "H."; since the pressure detected by the pressure detector 166 is higher than the first reference value and lower than the second reference value, the control unit 170 determines that the character "H" is touched; [0093], FIG. 7D illustrates that the user's hand touches the character "H" with a pressure intensity greater than the second reference value; see also [0090-0091] and [0094-0096]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein alphabet characters of the respective keyboard are arranged in alphabetical order as suggested in Kim into Miyazawa in view of Phillips in further view of Zhang.  Doing so would be desirable because there is a need for methods by which a user is able to operate a user interface more easily and conveniently (see Kim [0006]).  Additionally, it would provide an easy to use arrangement for users that are unfamiliar with or do not prefer a QWERTY layout.

Regarding claims 13 and 20, claims 13 and 20 contain substantially similar limitations to those found in claim 6.  Consequently, claims 13 and 20 are rejected for the same reasons.

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1-2, 4-9, 11-16, and 18-24.  
Regarding independent claim 1, the Applicant alleges that Miyazawa in view of Zhang as described in the previous Office action, does not explicitly teach wherein displaying the user interface includes concurrent display of a first affordance configured to display a respective keyboard and a second affordance that corresponds to a predetermined string of one or more characters; wherein displaying the user interface does not include displaying a keyboard with the concurrent display of the first affordance and the second affordance, as has been amended to the claim.  Examiner has therefore rejected independent claim 1 under 35 U.S.C § 103(a) as unpatentable over Miyazawa in view of Phillips in further view of Zhang.
Similar arguments have been presented for claims 8 and 15 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2, 4-7, 9, 11-14, 16, and 18-24 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 8, and 15.  However, as discussed above, Miyazawa in view of Phillips in further view of Zhang is considered to teach claims 1, 8, and 15, and consequently, claims 2, 4-7, 9, 11-14, 16, and 18-24 are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ullrich (US 20110061017 A1) see Figs. 1-9 and [0080-0092].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143